Citation Nr: 0843408	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rating for a service-connected 
right knee disorder, currently evaluated as 10 percent 
disabling.  

2.	Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling.  
   

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from June 1975 to July 1978.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds remand appropriate here on three bases.  

First, the veteran has not been provided with proper 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  In short, the veteran has not been notified of 
relevant disability criteria pertaining to his right knee 
disorder, or of requirements concerning disability ratings 
and effective dates for the award of VA benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  

Second, the veteran's representative submitted VA medical 
treatment records to the Board in April 2007.  This 
submission of evidence was not accompanied, however, by a 
waiver of the veteran's right to have the agency of original 
jurisdiction review the new evidence.  See 38 C.F.R. §§ 
19.37, 20.1304 (2008).  

Third, the veteran has not undergone VA compensation 
examination for his right knee disorders since June 2005.  
The Board finds more recent examination warranted here, 
particularly in light of the representative's April 2007 
submission, which indicates that the veteran may have 
undergone right knee surgery since then.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a VCAA notification letter in 
accordance with Vazquez-Flores and 
Dingess/Hartman, both supra.  

2.  All relevant medical records 
pertaining to the veteran's service-
connected right knee disorder should be 
included in the claims file.  

3.  The veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the nature and severity of 
the veteran's service-connected right 
knee disorder.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  The veteran's complaints should 
be recorded in full.  

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




